NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BENJAMIN E. MOORE,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-5016
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen,
Judge.

Benjamin E. Moore, pro se.


PER CURIAM.

             Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); Moore v.

State, 182 So. 3d 650 (Fla. 2d DCA 2015) (table decision); Moore v. State, 132 So. 3d

233 (Fla. 2d DCA 2013) (table decision); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA

2009); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.